Citation Nr: 1423389	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine (lumbar spine disability). 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for patellar fracture of the right knee status post surgery (right knee fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and K. C.

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

The Board remanded the claim in May 2011 for further development and consideration. 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by pain and flexion limited to 40 degrees at worst (even when considering complaints of pain), moderate radiculopathy of both lower extremities; incapacitating episodes of intervertebral disc syndrome having a duration of greater than four weeks over the past year are not shown.

2.  The preponderance of the evidence does not demonstrate moderate lateral instability of the right knee.

3.  The preponderance of the evidence does not demonstrate right knee extension limited to 15 degrees, or right knee flexion limited to 30 degrees (even when considering complaints of pain).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013).

2.  The criteria for a 20 percent rating for radiculopathy of the right lower extremity as related to the Veteran's lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a 20 percent rating for radiculopathy of the left lower extremity as related to the Veteran's lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for an evaluation in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

5.  The criteria for an evaluation in excess of 10 percent for right knee fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluations assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions, and offered the appellant an opportunity to testify at a hearing.  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issues and the Veteran testified as to this symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time. 

The Board remanded the claim in May 2011 to obtain additional treatment records and schedule the Veteran for an examination.  The Board requested that the Veteran specify if additional pertinent treatment records were available.  Although the Veteran submitted private treatment records at his hearing, neither he nor his representative has identified additional treatment records.  VA examinations were conducted.  The agency of original jurisdiction has substantially complied with the May 2011 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Increased Rating Claims

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45,
4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Lumbar Spine Disability  

In the appealed February 2009 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine and assigned a 20 percent evaluation effective August 24, 2007.  The Veteran seeks a higher rating for the disability.  

The record shows he underwent lumbar fusion surgery of L5-S1 in January 2006.  He testified that he is now in constant pain, has extremely limited range of motion, and needs to get cortisone shots in his back every two months.  Additionally, in a March 2010 statement, the Veteran's wife stated that the Veteran's movement ability and back pain have gotten worse and worse, year by year and month by month.  

The Veteran's lumbar spine disability is rated under Diagnostic Codes 5010-5242, for degenerative joint disease of the lumbar spine.  Lumbar spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

In pertinent part, the General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Pursuant to the General Rating Formula, any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, Note (1) (2013). 

A VA examination was conducted in April 2009, with a subsequent addendum provided.  The Veteran noted that he was currently employed and lost no time from work due to disability in the past year.  Forward lumbar flexion was to 40 degrees.  There was no change in function, range of motion, or pain after three repetitions of flexion.   

Private treatment records note that, in December 2009, the Veteran complained of low back pain and tingling in both feet.  Lumbar range of motion was noted to have been "limited."  In March 2010, the Veteran complained of constant back pain.  The private physician noted that the Veteran struggles to arise from a sitting position, and had an antalgic gait and used a cane.  The diagnosis was chronic back pain and likely failed back syndrome.  In April 2010, the Veteran underwent a right L4-L5 epidural injection due to right lower extremity radiculopathy and chronic postoperative pain following his lumbar fusion.  On lumbar flexion, pain was noted at 70 degrees.  Neurological examination found decreased sensation on bilateral 
L5-S1 dermatomes, and 5/5 strength in all lower extremity muscles.  

A VA examination was conducted in August 2011.  The Veteran complained of flare ups occurring at least once per week resulting in him being bed ridden for one or two days.  Forward lumbar flexion was to 55 degrees, and to 60 degrees after repetitive movement.  There was no limitation of motion with any repetitive movement of the lumbar spine disability.  The examiner noted that the Veteran's lumbar spine functional impairment consisted of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting standing or weight bearing.  The Veteran had guarding and/or muscle spasm which did not result in abnormal gait or spinal contour.  Straight leg raising was positive bilaterally.  The examiner noted that the Veteran had less than one week of incapacitating episodes within the past year.  Examination noted that the Veteran's lower extremities had normal bulk and muscle strength, except that right knee extension was only 4/5.  There was no muscle atrophy.  

The record reflects the Veteran retains forward flexion of the thoracolumbar spine in excess of 30 degrees, the degree of limited motion that would support a higher 40 percent evaluation.  The Board acknowledges the Veteran's statements that he suffers from severe low back pain, especially flare ups.  However, despite these reports of pain, there is no evidence that this pain results in additional functional limitation to approximate an increased, 40 percent, rating.  

The Board has also considered, in the alternative, whether a higher rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243 intervertebral disc syndrome may be rated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note (1) to Diagnostic Code 5243.

Although the Veteran reported on the 2011 VA examination that flare-ups cause him to be bedridden, the medical evidence does not reflect the Veteran has been prescribed bed rest by his physician and required treatment by a physician for those episodes.  Indeed, his private treatment records do not reveal the Veteran reporting being bedridden for a few days each week as alleged by the Veteran during the VA examination.  Moreover, the August 2011 VA examiner stated that the Veteran 
had less than one week of incapacitating episodes of IVDS within the past year.  Therefore, the competent and credible evidence fails to show that a higher rating is warranted under the IVDS Formula. 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for his service connected lumbar spine disability.

The regulations also mandate that consideration be given to any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.  Upon review of the record, the Board finds that separate 20 percent ratings are warranted for bilateral lower extremity neurologic impairment.  

In December 2009, a private treatment note indicated that the Veteran complained tingling in both feet.  He was able to toe and heel walk but not squat.  Reflexes were decreased.  Neurological examination in April 2010 found decreased sensation on bilateral L5-S1 dermatomes, 5/5 strength in the lower extremity, and 3/5 in femoris, quadriceps, gastrocs, and halluces longus.  Straight leg raising was negative.  In May 2010, 4/5 strength was noted in the lower extremities.  

The August 9, 2011 VA examination found lower extremity pain, paresthesia, dysthesia, and numbness.  The examiner found that these symptoms were caused by involvement of sciatic nerve bilaterally in the lower extremities, and it constituted moderate radiculopathy of both lower extremities.  

Neurologic impairment of the sciatic nerve is rated under Diagnostic Code 8520.  A 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  

On this basis, the Board finds that evidence supports the award of separate ratings for moderate incomplete paralysis of the sciatic nerve.  A higher rating for moderately severe or severe incomplete paralysis, or for complete paralysis is not warranted, however.  The Veteran's motor strength has generally been 4/5 or 5/5.  The one mention of 3/5 for individual muscle groups corresponded to that physician assigning a 5/5 for the lower extremities as a whole.  Moreover, the August 2011 VA examination report noted full muscle strength in the lower extremities, except that right knee extension was only 4/5, with no atrophy.  The examiner stated that there were no other symptoms of the radiculopathy besides the pain and impaired sensation.  Although hypoactive knee jerks and absent ankle jerks were noted, the totality of the evidence is consistent with the examiner's conclusion of moderate bilateral lower extremity radiculopathy.

The Board acknowledges the Veteran's statements and the lay statements submitted in response to this claim, discussing his symptomatology and the reports that the Veteran's ability to walk and stand are limited.  Such symptomatology has been contemplated by the Board in arriving at the decision above.  Accordingly, the Board concludes that the medical findings are of greater probative value as to the severity of the Veteran's low back and lower extremities disabilities than lay assertions assessing his functional limitations, and ratings in excess of 20 percent for bilateral lower extremity radiculopathy are not warranted. 


Right Knee

In the appealed February 2009 rating decision, the RO granted service connection for right knee instability and right knee fracture, and assigned separate 10 percent ratings, effective August 24, 2007.  The Veteran requests increased ratings for the disabilities.  Historically, he underwent right knee arthroscopy, debridement of right medial meniscal tear, and chondroplasty of the right patella in service in July 1995.  At that time, it was noted that he underwent two previous right knee arthroscopic procedures.  

He testified that his right knee now goes out three to four times a month on average, he has to ice it every day due to swelling, and he becomes unable to walk for days at a time due to pain.  Additionally, in a March 2010 statement, the Veteran's wife stated that the Veteran's movement ability and knee pain have gotten worse and worse, year by year and month by month.  Upon review of the record, the Board finds the 10 percent ratings adequately address the Veteran's symptomatology from right knee instability and right knee fracture. 

On the April 2009 VA examination, the Veteran reported that he used a brace on the right knee and that it locked several times a year.  The examiner noted that the Veteran manifested 0.5 inches of right cruciate ligament instability in both 30 and 90 degrees flexion, abnormal anterior/posterior cruciate ligament stability in both 30 and 90 degrees flexion.  The Veteran's medial and lateral collateral ligament stability (varus/valgus) stability was normal in both neutral and 30 degrees flexion.  No meniscus abnormality was found.  The Veteran's prior fracture of the right patella was noted.  

The August 2011 VA examiner noted the previous meniscus surgery and complaints of frequent episodes of "locking."  On examination, all right knee ligament stability tests (anterior, posterior, and medial-lateral) and patellar subluxation/dislocation were normal.  

In this case, the Veteran's right knee instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is knee impairment with slight recurrent subluxation or lateral instability; a 20 percent rating when there is knee impairment with moderate recurrent subluxation or lateral instability; or a 30 percent evaluation for knee impairment with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

As noted above, the Veteran's right knee disability is rated separately for instability and for limitation of motion.  Accordingly, symptoms pertaining to limitation of right knee motion cannot be considered in evaluating his instability, and vice versa.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Thus, considering the objective findings of the two VA examinations, the Board concludes that the evidence reflects no more than mild impairment, and the 10 percent rating adequately addresses the objective findings and the subjective complaints concerning instability.  Accordingly, the claim for an increased rating for right knee instability is denied. 

Regarding the Veteran's right knee fracture, the April 2009 VA examination demonstrated right knee flexion to 80 degrees, and a 5 degrees loss of extension.  There was no additional limitation of motion with repetitive movement.  

The Veteran's August 2011 VA examination revealed flexion to 75 degrees and full extension of the right knee.  There was no objective evidence of painful motion.  There was no additional limitation of motion with repetitive movement.  The examiner noted that the Veteran's right knee functional impairment consisted of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting standing or weight bearing.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Upon review of the record, the Board notes that neither the Veteran's flexion nor his extension of the right knee have been limited to even a compensable degree under Diagnostic Codes 5260 and 5261.  During the course of the appeal, the Veteran's flexion has been limited to 70 degrees at worst, and his extension limited to 5 degrees at worst.  The 10 percent rating presently assigned adequately contemplates the Veteran's subjective complaints and function impairment resulting from his right knee fracture residuals.  

The medical evidence does not reflect that the Veteran's subjective reports of right knee pain and weakness caused functional loss sufficient to warrant a higher disability rating based on limitation of flexion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The Board notes that the Veteran reported flare-ups of his knee pain, and acknowledges his subjective complaints of pain.  However, for the period on appeal, the Veteran's motion is not additionally limited by repetition on testing and indeed, did not even support the 10 percent rating under Diagnostic Codes 5260 or 5261.  

As neither the Veteran's right knee flexion nor extension has been limited to a compensable degree at any time during the course of the appeal, separate ratings for limitation of flexion and extension are not warranted.  See VAOPGCPREC 9-2004 (69 Fed. Reg. 59,988 (2004)) (holding that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint).  Accordingly, the claim for an increased rating for right knee disability is denied.

The Board has considered other potentially applicable diagnostic codes.  However, the evidence does not reflect that the Veteran suffers from dislocated semilunar cartilage, or impairment of the tibia or fibula resulting in knee disability due to malunion or nonunion.  Accordingly, Diagnostic Codes 5258 and 5262 are not for application.  38 C.F.R. § 4.71a.

Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture with respect to his lumbar spine and his right knee.  Moreover, his neurological symptoms are contemplated by the rating criteria, which consider all neurological symptoms including motor and sensory disturbance, as well as pain.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations assigned are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  During the course of the claim, the Veteran was reported as working full time, or not working but going to school full time.  The Veteran has not alleged and the evidence does not reflect, that he is unemployable due solely to the disabilities addressed in this decision.  Accordingly, no further action pursuant to Rice is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an increased initial rating for the lumbar spine disability is denied.

A separate 20 percent rating for lumbar radiculopathy of the right lower extremity is granted, subject to the criteria governing the payment of monetary benefits. 

A separate 20 percent rating for lumbar radiculopathy of the left lower extremity is granted, subject to the criteria governing the payment of monetary benefits. 

Entitlement to an increased initial rating for right knee instability is denied.

Entitlement to an increased initial rating for a right knee fracture is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


